 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     ELIZABETH O. WHITE
 3   Assistant United States Attorney
     400 South Virginia, Suite 900
 4   Reno, Nevada 89501
     775-784-5438
 5   Elizabeth.O.White@usdoj.gov
     Attorneys for the United States
 6
                              UNITED STATES DISTRICT COURT
 7                                 DISTRICT OF NEVADA

 8
      UNITED STATES OF AMERICA,
 9                                                       Case No. 2:15-cr-239-GMN-VCF
                             Plaintiff,
10                                                       Government’s Motion to Extend
                  vs.                                    Time to File Its Response to
11                                                       Defendant’s Motion to Vacate
      MARCELINO VAZQUEZ-FLORES,                          Sentence
12
                             Defendant.
13

14   Certification: This motion is timely.

15          On September 7, 2016, Vazquez-Flores pleaded guilty to two counts of being an

16   illegal alien in possession of a firearm in violation of 18 U.S.C. § 922(g)(5)(A), and two

17   counts of distribution of a controlled substance in violation of 21 U.S.C. § 841(a)(1), after

18   Vazquez-Flores sold firearms and methamphetamine to undercover officers on three

19   separate occasions in 2015. This Court sentenced Vazquez-Flores to 60 months’

20   imprisonment.

21          In a motion to vacate sentence, which Vazquez-Flores filed on January 31, 2020,

22   Vazquez-Flores alleges that he is entitled to relief based on the Supreme Court’s decision in

23   Rehaif v. United States, 139 S. Ct. 2191 (2019). See ECF No. 42, at 15. On February 4, 2020,

24
           Case 2:15-cr-00239-GMN-VCF Document 44 Filed 03/13/20 Page 2 of 4




1    this Court ordered the government to file a response to Vazquez-Flores’s motion by March

2    20, 2020. ECF No. 43.

3           After reviewing Vazquez-Flores’s motion, undersigned counsel concluded that, to

4    respond to Vazquez-Flores’s claim, she needs to review the transcript of Vazquez-Flores’s

5    change-of-plea hearing and sentencing hearing. She therefore ordered those transcripts, with

6    the order processed on February 16, 2020.

7           On March 10, the clerk’s office advised the government that the transcribers are

8    working diligently but are running a bit behind schedule. Undersigned counsel therefore

9    respectfully requests an additional 30 days from its current due date, to and including April

10   19, 2020, to file its response to Vazquez-Flores’s motion.

11          Vazquez-Flores is in BOP custody serving the 60-month sentence the Court imposed,

12   with an anticipated release date of January 27, 2021. Because Vazquez-Flores’s motion does

13   not affect the drug conviction in Count 6, for which the Court imposed the statutory

14   minimum 60-month sentence, undersigned counsel believes Vazquez-Flores will not suffer

15   any prejudice from the Court granting the government’s requested 30-day extension.

16          Based on the foregoing, the government respectfully requests an extension to and

17   including April 19, 2020, to file its response to Vazquez-Flores’s motion.

18

19          Dated this 13th day of March, 2020.

20                                               NICHOLAS A. TRUTANICH
                                                 United States Attorney
21

22                                               s/Elizabeth O. White
                                                 ELIZABTH O. WHITE
23                                               Assistant United States Attorney

24

                                                2
           Case 2:15-cr-00239-GMN-VCF Document 44 Filed 03/13/20 Page 3 of 4




1                                  CERTIFICATE OF SERVICE

2    I certify that on March 13, 2020, I electronically filed the foregoing Government’s Motion

3    to Extend Time to File Response to Defendant’s Motion to Vacate Sentence with the

4    Clerk of the Court by using the CM/ECF system. I also caused a copy of this motion to be

5    sent to the defendant at the following address:

6
            Marcelino Vazquez-Flores
7           Reg. # 50201-048
            FCI McDowell
8           Federal Correctional Institution
            P.O. Box 1009
9           Welch, WV 24801

10

11
                                                       s/ Elizabeth O. White
12                                                     ELIZABETH O. WHITE
                                                       Appellate Chief and
13                                                     Assistant United States Attorney

14

15

16

17

18

19

20

21

22

23

24

                                                3
1                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
2

3     UNITED STATES OF AMERICA,
                                                      Case No. 2:15-cr-239-GMN-VCF
4                           Plaintiff,

5                vs.                                  Order

6     MARCELINO VAZQUEZ-FLORES,

7                          Defendant.

8

9

10   Based upon the pending motion of the government, and good cause appearing,

11           IT IS HEREBY ORDERED that the government shall have until April 19, 2020,

12          to file its response to Defendant Marcelino Vazquez-Flores’s Section 2255 motion.

13

14               16
     DATED this _____ day of March, 2020.

15

16
                                         __________________________________________
17                                       Gloria M. Navarro, District Judge
                                         UNITED STATES DISTRICT COURT
18

19

20

21

22

23

24

                                             4
